Spencer, J.,
dissenting.
I respectfully dissent because I believe the majority opinion incorrectly interprets the intent and purpose of the county civil service act. While repeals *306by implication are not favored, a statute will be considered repealed by implication if the repugnancy between the new provisions and the former statute is plain and unavoidable. State ex rel. Meyer v. County of Lancaster, 173 Neb. 195, 113 N. W. 2d 63 (1962). That is the situation which exists herein.
A brief review of some of the provisions of sections 23-2517 to 23-2533, R. R. S. 1943, should be sufficient to demonstrate this point.
Section 23-2517, R. R. S. 1943, describes the purpose of the act and says that it shall include policies and procedures for “salary administration, fringe benefits, discharge and other related activities.”
Section 23-2525, R. R. S. 1943, describes the method of establishing rules and regulations and says such rules and regulations shall, inter alia, provide: “(2) For a compensation plan for all employees in the classified service, comprising salary schedules, hours of work, premium payments, special allowances, and fringe benefits, considering the amount of money available, the prevailing rates of pay in government and private employment, the cost of living, the level of each class of position in the classification plan, and other relevant factors. Initial, intervening, and maximum rates of pay for each class shall be established to provide for steps in salary advancement without change of duty in recognition of demonstrated quality and length of service. * * *
“(15) For establishment of a plan for resolving employee grievances and complaints;
“(16) For hours of work, holidays and attendance regulations in the various classes of positions in the classified service, and for annual, sick and special leaves of absence, with or without pay, or at reduced pay.”
The majority opinion renders this language meaningless and effectively reads it out of the statute. I must assume the Legislature, in passing these provisions for counties in the classification of 150,000 to *307300,000 population, knew what it was doing. I can only assume it specifically wished to give counties in that classification control over the matters specifically enumerated.
This is well stated by Judge Kratz who dissented from the opinion of the Court of Industrial Relations: “If the Nebraska legislature intended the Court of Industrial Relations Act and the Lancaster County civil service law to work together and in harmony, they should have given the administrators of the law a less (sic) limited function, related mostly to just recruitment, promotion, transfer, and discharge. (This is what our opinion does.) They didn’t do this. Instead, they authorized rules and regulations for ‘a compensation plan for all employees’, ‘salary schedules’, ‘rates of pay’, ‘hours of work,’, ‘grievances’, and ‘fringe benefits.’ These items constitute wages and conditions, and they were authorized by statute subsequent to the enactment of the law which authorized public employees to bargain for wages and conditions.
“If we now say that application of the civil service law in Lancaster County doesn’t include salaries, hours of work, grievances and fringe benefits, we have rendered those words meaningless in this newly enacted law. I am of the opinion that we cannot do this. If the Legislature had wanted to leave salaries, hours of work, and fringe benefits exclusively to collective bargaining, they should not have included them in LB 996.
“Apparently there has been a recent realization of the need for limitation in merit system statutes, but attempts to restrict the application of merit benefits, where benefits have been received through collective bargaining, have failed in both the 1974 (LB 907) and 1975 (LB 229) sessions of the Legislature.”
In affirming the majority opinion by two members of the Court of Industrial Relations, this court has *308permitted them to do what the Legislature itself on two occasions has refused to do.
I am in violent disagreement with reading these provisions out of the law. The parties should be bound in their negotiations by the statutory duties outlined in sections 23-2517 to 23-2533, R. R. S. 1943, and where the authority granted under those statutes conflicts with the authorization of the Court of Industrial Relations Act, the former should prevail.